Citation Nr: 1737480	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO. 13-18 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a compensable disability rating for seasonal allergic rhinitis.

2. Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder, prior to January 28, 2016.

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis prior to January 28, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In the rating decision, the RO granted an increased 30 percent disability rating for the Veteran's generalized anxiety disorder, effective December 30, 2010. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim had remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In a February 2016 rating decision, the RO granted an increased 70 percent disability rating for the Veteran's generalized anxiety disorder and granted a TDIU, both effective January 28, 2016. The Veteran filed a Notice of Disagreement (NOD) in March 2016, where he specifically disagreed only with the effective date of awards in the February 2016 rating decision. Thus, the Board has construed his statement as indicating that he was appealing the period prior to January 28, 2016. 


FINDINGS OF FACT

1. The Veteran's allergic rhinitis has not manifested in polyps, 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side.

2. The Veteran's generalized anxiety disorder was not manifested by occupational and social impairment with reduced reliability and productivity or worse prior to January 28, 2016.

3. Prior to January 28, 2016, the evidence does not establish that the Veteran was precluded from obtaining and sustaining gainful employment due to service-connected disabilities.
CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6522 (2016).

2. The criteria for disability rating for generalized anxiety disorder in excess of 30 percent have not been met prior to January 28, 2016. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9434 (2016).

3. The criteria for referral of a TDIU rating prior to January 28, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

While the Veteran's representative has not made an assertion that VA has a duty to obtain Social Security records identified by the Veteran, the Board will address why it is concluding that these records do not need to be obtained, as it finds the records are not relevant to the issues before the Board. Specifically, the Veteran had reported during VA examinations in 2007 and 2011 that he was in receipt of Social Security benefits due to an arthritis or a back disability. See August 2007 VA examination report (Veteran reported he stopped working due to arthritis and had been supported by Social Security benefits); March 2011 VA examination report (Examiner wrote the Veteran gave a history of intermittent severe back pain, lower extremity weakness, and upper extremity tremor that would prevent him from working. She added that per the Veteran, it was the lumbar spine disability that placed him on permanent Social Security Disability Income since 2003); April 2011 VA examination report (Veteran reported he had degenerative discs in his lower back, which created problems in his knees and ankles and underwent a series of surgeries for that and then ended up on full Social Security Disability Income (SSDI) since then. The examiner added, "Veteran states the SSDI is based on his lumbar spine condition."). The Veteran is not service connected for a back disability. Also in the April 2011 examination report, the examiner noted that the Veteran had retired in May 2003 due to physical problems, which report was based on the Veteran, as she wrote, "[The] Veteran's claim of unemployability does not appear to pertain to his symptoms of anxiety given that he claims he does not work due to physical pain."

However, at the January 2016 VA examination, the Veteran reported that he started collecting Social Security Disability Insurance since 2003, "with anxiety as the primary disability."  The Board finds that the January 2016 statement by the Veteran is not credible. The statements the Veteran made in August 2007, March 2011, and April 2011, which are all consistent with each other, establish that the Veteran was awarded Social Security benefits for a non-service-connected disability or non-service-connected disabilities. In his 2011 statements, he was very clear in explaining that he was awarded those benefits based upon his back disability. Thus, the Board finds that these records are not relevant to the Veteran's claim for increase for his service-connected psychiatric disorder or his claim for individual unemployability, wherein he attributes the inability to work to his psychiatric disorder, and there is no duty to obtain the Social Security records. See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."). 

This finding also applies to the Veteran's allegation in his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, wherein he reported that he stopped working in 2003 because of his psychiatric disorder and expected to obtain workers compensation benefits. In 2006, the Veteran had reported to a VA examiner that he had been working as a chauffeur and was followed by workers compensation. In a separate 2006 medical entry, a VA examiner wrote that the Veteran had told the examiner that he had stopped working since a foot injury and was on workers compensation. Based on a reasonable reading of the records, the Veteran's workers compensation benefits from 2003 were based on a disability that is not service connected and these records are also not relevant, and VA need not obtain them.

Increased Ratings - Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); see also Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to his through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Allergic Rhinitis

Allergic rhinitis is rated under DC 6522. See 38 C.F.R. § 4.97. A 10 percent disability rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. A 30 percent rating is warranted for allergic rhinitis with polyps. 38 C.F.R. § 4.97, DC 6522

Following a review of the evidence, the Board finds that the Veteran's allergic rhinitis does not warrant an increased 10 percent disability rating at any point during the appeal period. The Veteran was afforded a VA examination in April 2011. The VA examiner noted nose symptoms of rhinorrhea, however, the examiner also noted that the Veteran did not have episodes of sinusitis in the 12 months preceding the examination. Upon an examination of the nose, the Veteran's nasal vestibule and turbinates were normal. There was obstruction of 5 percent on the right side and 10 percent on the left side with a slight deviation of septum to the left. The VA examiner made a specific finding that there were no polyps. The examination report also indicates that the Veteran had a chronic airway obstruction and reported more difficulty breathing but was not treated at the time of the examination. The Veteran also used Benadryl for seasonal allergies to ragweed and other allergens and denied side effects.

During the January 2016 VA examination, the Veteran reported that his allergic rhinitis continued and had not changed much. The Veteran indicated that he was allergic to pine trees in his area. After evaluating the Veteran, the VA examiner found that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on the left side, complete obstruction on the right side, permanent hypertrophy of the nasal turbinates, or nasal polyps. The examiner also noted that the Veteran did not have granulomatous conditions; scars related to rhinitis; or loss of part of the nose or other scars that exposed both nasal passages, caused loss of part of one ala, or caused other obvious disfigurement. The examiner opined that the Veteran's allergic rhinitis would not impact his ability to work, and, specifically, it would not affect or impose a work restriction in fields of labor that required light and heavy manual labor and would not restrict the Veteran's ability to lift, pull, or carry light and heavy loads for prolonged and short periods of time. Also, the disability would not affect or impose a work restriction in sedentary jobs including the Veteran's reliability, productivity, ability to concentrate, follow instruction, and ability to interact with co-workers and supervisors. 

The preponderance of the evidence is against the finding that the Veteran's allergic rhinitis manifested in greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, or polyps. The April 2011 VA examiner found that there was obstruction of 5 percent on the right side and 10 percent on the left side with a slight deviation of septum to the left and the January 2016 VA examiner made a specific finding that there was not greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. Furthermore, the January 2016 VA examiner opined that the Veteran's allergic rhinitis would not affect or impose a work restriction in either physical labor or sedentary jobs. The Veteran's allergic rhinitis does not meet the criteria for a 10 percent disability rating under DC 6522 at any point during the appeal period. While the Rating Schedule does not provide a zero percent or noncompensible rating under DC 6522, a zero percent shall be assigned when the requirements for a compensable evaluation are not met. See 38 C.F.R. § 4.31. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.
 
Generalized Anxiety Disorder

Generalized anxiety disorder is evaluated under the General Rating Formula Mental Disorders. See 38 C.F.R. § 4.130, DC 9411. Under the General Rating Formula for Mental Disorders, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is assigned for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. 

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

The Board notes that the use of the GAF scale has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013). In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

The Court in Mauerhan v. Principi stated that "when evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupation and social impairment." See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 442.

The Veteran contends that his generalized anxiety disorder should be rated higher than the assigned disability rating of 30 percent prior to January 28, 2016. In a March 2012 NOD, the Veteran, through his representative, contended that he exhibited mild memory impairment, suicidal thoughts, and bipolar tendencies in regard to severe highs and lows, and that the combined symptoms of anxiety and depression, decrease in work efficiency, and a GAF score of 62 warrants an increased evaluation. In a July 2013 statement through his representative, the Veteran asserted that a 70 percent rating is warranted due to symptoms including isolation, avoiding crowds, neglect of personal hygiene, and unprovoked irritability with acts of violence including kicking and punching walls and suicidal thoughts. VA examinations performed in April 2011 and January 2016 show that an increased rating is not warranted for the Veteran's symptoms prior to January 28, 2016.

The Veteran was afforded a VA examination in April 2011 for his generalized anxiety disorder. At the examination, the Veteran was described to be clean and casually dressed. The Veteran's attention was intact, was able to do "serial 7's," and was able to spell a word forward and backward. He had a cooperative attitude towards the examiner, his affect was normal, his mood was euthymic, and his speech and psychomotor activity were unremarkable. The VA examiner indicated that the Veteran was oriented to person, time, and place with no delusions or hallucinations. The examination report also reflects that the Veteran was of average intelligence, understood the outcome of his behavior, understood that he had a problem, and did not exhibit inappropriate behavior. His thought process and content were unremarkable. The Veteran had good impulse control with no episodes of violence or presence of homicidal thoughts. The Veteran reported that he thought about suicide once every couple of weeks, however, the examiner indicated that the record did not support a history of such thoughts. The Veteran stated that he would think through a plan then later discount it due to a lack of equipment or motivation and stated that it was very unlikely to kill himself. The Veteran reported an increase in irritability, specifically when he became stressed he wanted to "scream, yell, and act out" but "end up just bottling it." The Veteran also reported significantly impaired sleep due to ruminative thoughts about daily stressors to traumatic issues from his past.

The Veteran was unable to interpret proverbs appropriately. The examiner wrote that the Veteran did not have obsessive or ritualistic behavior. The Veteran described a history of panic attacks but denied any occurred in the three months preceding the examination. The examiner noted the Veteran's record reflects that panic attacks had not likely occurred in at least the six months prior to the examination. The examiner described the Veteran as being able to maintain minimum personal hygiene but had a slight problem with activities of daily living including household chores, dressing and undressing, and driving. The Veteran reported trouble with buttons and cutting things (i.e. kitchen), fine motor skills were more of an issue and his ability to drive was decreased due to vision problems. The Veteran had mildly impaired remote and recent memory but his immediate memory was normal. He stated that his memory for remote events "comes and goes," and that he had trouble remembering more than four items of a shopping list (without an actual list) and on occasion would make a list but then forget it. The examiner indicated that it was unclear whether the Veteran's recent memory problems were more related to concentration or memory. The Veteran reported he was able to manage his financial affairs and denied forgetting his name, address, or other pertinent information. 

Beck Anxiety Index (BAI) and Beck Depression Inventory-II (BDI-II) testing was performed at the time of the examination. The Veteran's BAI score was originally 28, but upon clarification, it was rescored as 26 (mild to moderate anxiety). The Veteran had a BDI-II score of 34 indicating severe depression. The examiner indicated that the scores were probably valid but there was some inconsistency between recent reports in the Veteran's medical record and the current test results. Specifically, the examiner cited a September 2010 record where the Veteran denied anxiety symptoms and indicated that he experienced depression some of the time and a November 2010 record where the Veteran denied both depression and anxiety. The examiner stated that it was unclear as to what would account for such a dramatic increase in symptoms of anxiety and depression at the time of the examination. The examiner also indicated that symptoms of anxiety and depression were very difficult to separate and that it appeared the Veteran had a depressed mood much of the time which was diagnosed earlier than anxiety. He explained that symptoms of anxiety appeared to be more physiological in nature (i.e., trembling, shakiness, dizziness) and depressive symptoms were more behavioral (i.e., crying, anhedonia, feelings of guilt and self-dislike, indecisiveness, loss interest in sex).

The VA examiner concluded that there was not a total occupational and social impairment or even reduced reliability and productivity due to the Veteran's generalized anxiety disorder symptoms. In responding to the question whether the Veteran met the criteria for a 30 percent rating, the examiner wrote that the Veteran exhibited an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but had generally satisfactory functioning (routine behavior, self-care, and normal conversation). The examiner noted that testing revealed severe depression, which the Veteran attributed to the economy, his wife's breast cancer, "the country is falling apart and I am falling apart" caused his depression and when a new issue arised, he became depressed about them. The Veteran described his new marriage, an ailing parent, a brother in prison, and family issues that had exacerbated his symptoms when asked about the discrepancy between his reporting of little or no anxiety or depression in the prior fall and his reporting feeling depressed four to five days per week at the time of the examination. The Veteran reported that he felt "normal" when not depressed and that he had not paid much attention to any positive emotions experienced when he felt "normal." The Veteran stated that his symptoms were clinical and were present his whole adult life. The examiner stated that while the Veteran's testing indicated moderate to severe anxiety, it appeared that the tests may have actually over-represented the level of anxiety as several of his symptoms were related to health and medical problems rather than mental problems. The examiner elaborated that numbness or tingling that the Veteran described was related to his neuropathy; dizziness or lightheadedness was of an unidentified etiology, and feeling that he was choking or difficulty breathing was related to chronic obstructive pulmonary disease (COPD). The Veteran reported that he felt anxious daily and that he used to have daily panic attacks, however did not experience one in the three months preceding the examination. He described the panic attacks to feel like a heart attack at its worst and on average was less severe and generally interfered with his ability to concentrate or focus due to an anxious feeling.

The Veteran was afforded another VA examination in January 2016. The Veteran was diagnosed with generalized anxiety disorder and unspecified depressive disorder under DSM-V. The examiner indicated that the Veteran's depressive symptoms had gotten more severe over the last five years and were better understood as distinct from his generalized anxiety disorder. The examiner also wrote that the depressive symptoms were considered an extension of the Veteran's generalized anxiety disorder; symptoms had never been very well controlled with medication, and especially that he was not engaged in psychotherapy as an adjunction to the psychotropic medication. The examiner indicated that the Veteran's mental diagnoses result in occupational and social impairment with reduced reliability and productivity and that it was not possible to differentiate which symptoms are attributable to each diagnosis due to the fact that the conditions have overlapping symptoms that are inextricably linked and therefore impossible to differentiate the symptoms without resorting to pure speculation. 

During the examination, the Veteran stated that he married his second wife just before the last VA examination, in March 2011. The Veteran's first wife died of cancer in 2002. He described his current marital relationship as a "learning process," stated that he felt he did the "wrong thing" many times and was often told that by his wife. He also stated that his relationship was quite difficult at times. The Veteran has no children and currently lives with his wife and his elderly father-in-law. The Veteran reported that he had very few friends, none of which are local or have regular contact with him. He indicated that his closest friend committed suicide by gunshot wound last year. The Veteran stated that he did not have the house often, was scared easily by the presence of others, and felt nervous in most public places and potential social situations. He reported that the only form of recreation he engaged in was reading novels. The Veteran indicated that he remained unemployed and last worked for a limousine company from 1989 until 2003 when he quit his job due to consistently increasing anxiety and depression, which became unbearable after his wife and father died in 2002 and 2003, respectfully. 

The Veteran's current treatment for his generalized anxiety disorder and depression includes prescribed medications of 1mg lorazepam daily as needed, 75mg amitriptyline (for sleep), and 20mg paroxetine daily. The Veteran had not engaged in psychotherapy since his last examination. The Veteran reported depressive symptoms, daily anxiety, self-doubt, feelings of shame often, and chronic suicidal ideation with changing plans but no intent at the time of the examination. The Veteran was hospitalized for two episodes of severe suicidal ideation in the late 1970s and 1980s but denied any suicidal behavior since then and was adamant about not being a danger to himself or to others. He reported four to six hours of broken sleep nightly, no recent nightmares, chronic worrying across all areas of life, pessimism, chronic feelings of emptiness, occasional panic attacks and hopelessness. He denied any legal or significant behavioral issues since the last examination in April 2011. The VA examiner indicated that the Veteran had symptoms that actively apply to his diagnosis of depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work like setting; and suicidal ideation. 

The examiner noted the Veteran had adequate grooming and hygiene. The Veteran's speech was fluent, his thought processes were linear, logical and goal orientated and he had a cooperative attitude towards the examiner. The Veteran had sporadic but adequate eye contact, was alert, and orientated to person, time, place, and situation. The Veteran described his mood as "depressed and nervous" and the examiner noted that his affect was congruent with his mood state and mildly blunted in expression, often irritable and occasionally tearful. At the time of the examination, he denied any suicidal or homicidal ideation, plan, or intent. The examiner noted that there was no indication of delusions, hallucinations, or other signs of frank psychosis. The Veteran had adequate insight and judgment and was capable of managing his own financial affairs. The Veteran's BDI-II score was 51 which was suggestive of severe depression. His BAI score was 28 which is suggestive of moderate anxiety.

The examiner opined that due to significant issues with social isolation, the Veteran would have a difficult time in any occupation that had regular association with the public as a regular part of the job. The examiner indicated that due to the Veteran's chronic suicidal ideation, which he was open about sharing, may interfere with his ability to acquire full-time employment but he may have some limited success in jobs where he is relatively isolated from other people and the public and able to work at his own pace.

Prior to the January 2016 VA examination, the preponderance of the evidence is against a finding that the Veteran included symptoms of suicidal or homicidal ideation, delusions, and hallucinations. The April 2011 VA examiner documented orientation in all spheres, an ability to perform activities of daily living including maintaining minimal personal hygiene, appropriate behavior, intact memory processes, and ability to manage his own finances. The Veteran indicated that he had a slight problem with household chores, dressing and undressing, and driving but attributed the decreased ability to drive to vision problems. The Veteran had more of an issue with fine motor skills but otherwise was able to perform activities of daily living. The examiner indicated that the Veteran had mildly impaired remote and recent memory and that it was unclear whether this was related to concentration or memory but the Veteran's immediate memory was normal. In addition, the examiner documented no gross impairment in thought process or communication. The VA examination report shows that the Veteran had good impose control with no episodes of violence or presence of homicidal thoughts. Although the Veteran reported that he thought of suicide once every couple of weeks, the examiner indicated that the record does not support a history of such thoughts and the Veteran himself stated that he would think through a plan and then discount it later and that it was very unlikely for him to kill himself. The Veteran has not been hospitalized for mental health or suicidal thoughts since the 1980s, and the record does not show that the Veteran has expressed any self-harm or harm to others since. The Veteran was newly married at the time of April 2011 VA examination. The VA examiner concluded that there was not a total occupational and social impairment or even reduced reliability and productivity due to the Veteran's generalized anxiety disorder symptoms. The Veteran exhibited an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

While the Veteran contended that he exhibited symptoms including mild memory impairment, bipolar tendencies, decrease in work efficiency, a GAF score of 62, isolation, avoiding crowds, neglect of personal hygiene, and unprovoked irritability with acts of violence including kicking and punching walls and suicidal thoughts which warrant an increased evaluation, the evidence of record does not reflect that the Veteran experienced all of the symptoms claimed in his March 2012 and July 2013 statements. In the April 2011 VA examination, the Veteran stated that he denied having panic attacks in at least the six months prior to the examination, denied homicidal thoughts, and stated himself that it was very unlikely that he would kill himself although he thought about suicide once every couple of weeks. The Veteran also indicated that while he wanted to "scream, yell, and act out" when he was stressed he restrained himself. The examiner indicated that the Veteran had good impulse control, did not have episodes of violence, and was able to maintain minimum personal hygiene. The Veteran indicated that his GAF score was 62. GAF scores ranging between 61 and 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46. The other symptoms that the Veteran contended and have shown to exhibit more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which warrants a 30 percent disability rating and no higher.

Furthermore, the April 2011 VA examiner noted that there was inconsistency between medical reports from around the time of the examination and the test results from the examination. Specifically, in a September 2010 record the Veteran denied anxiety symptoms and indicated that he experienced depression some of the time and in a November 2010 record he denied both depression and anxiety. The examiner stated that it was unclear as to what would account for such a dramatic increase in symptoms of anxiety and depression. The Veteran indicated there were periods of time where he felt "normal" when he was not depressed during the examination. The examiner also noted that while the Veteran's testing indicated moderate to severe anxiety, the testing may actually over-represent the Veteran's level of anxiety as several of the symptoms were related to health and medical problems other than mental problems.

Additionally, the Board has reviewed the VA treatment records, which show that from 2011 through 2015, the Veteran was seeking treatment at VA for multiple complaints, such as glaucoma, numbness in his left leg, back pain, colonoscopy, spinal fusion, and hernia repair. The treatment records during this time period do not document psychiatric complaints, which further supports the finding that the Veteran psychiatric symptoms were not indicative of a higher disability rating prior to January 2016.

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's generalized anxiety disorder does not manifest in occupational and social impairment with reduced reliability and productivity prior to January 28, 2016, and a rating in excess of 30 percent is not warranted.

The Veteran was granted an increased 70 percent disability rating in a February 2016 rating decision, effective January 28, 2016, the date of the VA examination. The January 2016 VA examiner indicated that the Veteran had symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation which is wholly contemplated in the 70 percent disability rating. The Board has considered the Veteran's risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 percent disability evaluation. See Bankhead v. Shulkin, No. 15-2404, 2017 WL 1131190 (U.S. Vet. App. March 27, 2017); 38 C.F.R. § 4.130. The VA examination report is unremarkable for any risk of self-harm. The Veteran has not been hospitalized since the 1980s for suicidal ideation and the record does not show that the Veteran has expressed any self-harm or harm to others. The Veteran denied any suicidal or homicidal ideation, plan, or intent and there were no indications of delusions, hallucinations or other signs of frank psychosis during the January 2016 VA examination. The record reflects that the Veteran was able to maintain interpersonal relationships including a five year marriage to his current wife and living with his father-in-law. This is evidence against a finding of total social impairment and therefore a 100 percent disability evaluation is not warranted.

Prior to January 28, 2016, the Veteran's generalized anxiety disorder more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which warrants a 30 percent disability rating and no higher.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating in excess of 30 percent for generalized anxiety disorder prior to January 28, 2016. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

TDIU

The Veteran filed an informal claim for TDIU on December 30, 2010 and a formal claim on April 8, 2011. The Veteran contends that an effective date earlier than January 28, 2016 is warranted for the grant of a TDIU.

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Prior to January 28, 2016, the Veteran was in receipt of compensation for generalized anxiety disorder at 30 percent disabling and seasonal allergic rhinitis with a noncompensable rating. The Veteran has made it clear that he seeks the TDIU based on his psychiatric disorder only. Regardless of whether the allergic rhinitis is included, the combined rating for these disabilities is 30 percent. See 38 C.F.R. § 4.25 Table I. Thus, the Veteran's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. It must still be determined whether his service-connected psychiatric disorder precluded him from engaging in substantially gainful employment on an extraschedular basis prior to January 28, 2016. 38 C.F.R. § 4.16(b).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

In order to grant a TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

As the Board itself cannot assign an extraschedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extraschedular TDIU evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.

The Veteran was afforded a VA examination in March 2011 in connection his claim of unemployability. The examination report indicates that the Veteran was a retired chauffer and that the specific medical causes of retirement were his lumbar spine disability and alcoholism. It is noted that the Veteran was in receipt of Social Security Disability Insurance for his lumbar spine disability. The examiner indicated that although at the time of the examination there was no physical finding that would limit the Veteran's ability to work, his history of intermittent severe back pain, lower extremity weakness, and upper extremity tremor would prevent him from working. The examiner also opined that the Veteran's service-connected allergic rhinitis did not affect the Veteran's ability to maintain employment. An April 2011 VA examination for the Veteran's generalized anxiety disorder revealed that there was not a total occupational and social impairment or even reduced reliability and productivity due to the Veteran's generalized anxiety disorder symptoms. The examiner determined the Veteran exhibited an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but had generally satisfactory functioning.

While the VA examiner in March 2011 indicated that the Veteran had disabilities including lumbar spine degenerative disc disease, idiopathic lower extremity neuropathy, essential tremor, glaucoma, COPD, hypothyroidism, and osteoarthritis of the hands, the Veteran is not in receipt of service connection for any of these disabilities. 

The Board has considered the evidence of record, including opinions of VA examiners, and the Veteran's lay statements. The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). The Board finds that referral to the Director for TDIU consideration is not warranted as it does not find that the evidence establishes prior to January 28, 2016, that the Veteran was unable to obtain and sustain gainful employment because of his service-connected psychiatric disorder.  The Veteran has provided contradictory statements as to why he stopped working in 2003. The more probative evidence establishes that while the Veteran's generalized anxiety disorder caused him some impairment, it did not preclude him from obtaining and sustaining gainful employment prior to January 2016. For these reasons, referral for consideration of an extraschedular TDIU rating is not warranted. The benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 55.



ORDER

A compensable disability rating for allergic rhinitis is denied.

A disability rating in excess of 30 percent for generalized anxiety disorder prior to January 28, 2016 is denied.

Referral for entitlement to an extraschedular TDIU rating prior to January 28, 2016 is not warranted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


